Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 7 and  8, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 USC § 102 and 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stoupis (EP 2600479) in view of Nelson (2015/0042092).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claims 1 and 16 recite “adjusting independently by the main power source of the other between the frequency and the voltage, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network” and “…the main power source adjusts independently the other between the frequency and the voltage, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network….”
It is not clear to the examiner if the recitation of the other between the frequency and the voltage would imply that all other power sources are controlled to adjust said parameters or if the main source itself adjust said parameters

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 11, 12,  14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Stoupis (EP 2600479) in view of Nelson (US 2015/0042092)
Regarding claim 1, Stoupis teaches a regulation process of an electrical distribution network (see electrical grid 10', para 0031-0038 Fig. 2)
that comprises a main power source (see energy sources 22a, 22bm para 0031-0035 Fig. 2), 
among one or more electrical sources (see energy sources 22a, 22bm para 0031-0035 Fig. 2), 
configured to impose on the network the voltage and frequency of a power circulating on the network (see Single master mode, para 0066, Fig. 2) to which one or more loads are connected (see loads 24a, 24b, para 0031, Fig. 2), the process comprising, in the event of a variation of one of the frequency or the voltage detected on the network (see para 0066, Fig. 2), during a primary regulation (see Fig. 2), 
However, Stoupis does not disclose independently by the main power source of the other between the frequency and the voltage, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network. 
Yet, Nelson in the same filed teaches that independently by the main power source of the other between the frequency and the voltage, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network (see para 0040-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of 
Regarding claim 16, Stoupis teaches A system for regulating power on an electrical distribution network, comprising: a main power source, among one or more electrical sources on the network, the main power source being configured to impose on the network a voltage and a frequency of a power circulating on the network to which one or more loads are connected, wherein, in the event of a variation of one of the frequency or the voltage detected on the network, during a primary regulation, the main power source adjusts independently the other between the frequency and the voltage, to maintain substantially constant a ratio of the voltage to the frequency of the power circulating on the network (Please see the rejection of claim 1).  
Regarding claim 4, Stoupis in view of Nelson disclose wherein the main source is intermittent (see energy sources 22a or 22b, para 0079 Fig. 2).
Regarding claim 5, Stoupis in view of Nelson disclose wherein the main source is a renewable energy source, and in particular the renewable energy source comprises at least one of: a solar energy source, a wind energy source, or anohter renewable energy source (see energy sources 22a or 22b, para 0079 Fig. 2).
Regarding claim 7, Stoupis in view of Nelson disclose wherein the electrical distribution network also comprises at least one of intermittent sources, or renewable energy sources (see para 0079).
Regarding claim 11, Stoupis in view of Nelson disclose computer program product comprising a non-transitory computer readable medium having computer executable instructions stored thereon which, when executed by a computer (see para 0011 and 0012, claim 13 and 14), causes implementing the process according to claim 1 (see rejection of claim 1).
Regarding claim 12, Stoupis in view of Nelson disclose a power source configured to impose on the network the voltage and the frequency of a power circulating on said network (see Fig. 1), and provided with the computer program product according to claim 11 (see para 0011 and 0012, claim 13 and 14 also please see rejection of claim 1).
Regarding claim 14, Stoupis in view of Nelson disclose wherein the adjusting operation is implemented in response to a fault on the network in order to compensate for the fault (see para 0040-0055).
Regarding claim 15, Stoupis in view of Nelson disclose wherein the one or more electrical sources comprises a plurality of electrical sources, and the ratio of the voltage to the frequency of the power circulating on the network is maintained substantially constant by the main power source without requiring communication among the main power source and the other electrical source(s) (see para 0040-0055).
Regarding claim 18  Stoupis in view of Nelson disclose wherein the adjusting operation is implemented in response to a fault on the network in order to compensate for the fault (see para 0066 voltage frequency dictated by the first distributed energy source Fig. 2).  
Regarding claim 19 Stoupis in view of Nelson disclose the combination teaches wherein the one or more electrical sources comprises a plurality of electrical sources, and the main power source maintains substantially constant the ratio of the voltage to the frequency of the power circulating on the network without requiring communication among the main power source and the other electrical source(s) (see energy sources 22a, 22bm para 0031-0035 Fig. 2).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis and Nelson in view of Achanta (US 2014/0111377).
Regarding claim 2, Stoupis in view of Nelson disclose the regulation process yet does not disclose a regulator for executing the adjusting.
Achanta in the field of distribution network teaches that it is known to have a main source comprises a regulator for executing the adjustment step (see IED 161, para 0018 -0020; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis in view of Nelson with the teachings of Achanta by having a regulator for executing the adjustment step in order to guarantee grid stability and reliability given particular events and thus adapting the power distribution network to any given event.  
Regarding claim 3, The combination teaches the regulator measures the frequency and the voltage of the distribution network, the measuring being carried out at regular time intervals (see IED 161, para 0018; Fig. 1; Achanta).

Claims 6, 8 and 17 and is rejected under 35 U.S.C. 103 as being unpatentable over Stoupis and Nelson disclose in view of Varma (US 2015/0162750).
Regarding claim 6 and 17,  Stoupis in view of Nelson disclose the regulation process yet does not disclose an inverter supplied with a control law giving the inverter synchronous generator behavior such that the main source forms a virtual synchronous generator.
Varman in the field of power generation facilities teaches wherein the main source comprises an inverter (supplied with a control law see Inv1 connected to combiner box, para 0158 and 0159 ) giving it a synchronous generator behavior such that the main source forms a virtual synchronous generator (see para 0113 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoupis with the teachings of Varma by having an inverter supplied with a control law giving it a synchronous generator behavior such that the main source forms a virtual synchronous generator in order to mitigate or suppress unwanted fluctuation within the power generation system and thus contribute to increase system stability, enhance power transfer capacity  and providing frequency control. 
Regarding claim 8, Stoupis in view of Nelson disclose the regulation process yet does not disclose wherein the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The combination with the teachings of Varma by having the primary regulation is followed by a secondary regulation allowing the frequency and the voltage of the network to be restored to predetermined values in order to restore normal operations after a faults or abnormal situation it cleared and reestablishing the grid to normal operating limits (i.e. Normal frequency, Voltage and Current) that is required and standard operation within a large power distribution system that in turn ensures power quality and reliability without excessive damage equipment.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis and Nelson in view of Sanders et al (US 2017/0005515) {Sanders}.
Regarding claim 9, Stoupis in view of Nelson disclose the regulation process yet does not disclose wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to adjusting assessing the primary reserve with regard to a load demand or a fault that can occur on the network. 
Sanders in the field of distributed energy services management arrangements teaches wherein one of the power sources of the electrical distribution network has a primary energy reserve, the process comprising, prior to the adjustment step, a step for assessing the primary reserve with regard to a load demand or a fault that can occur on the network (see para 0160).

Regarding claim 10, The combination teaches wherein, once the primary reserve is assessed as being sufficient to respond to a load demand or to a fault (see para 0160; Stoupis), the assessing also comprises implementing a regulation based on injecting at least some of the primary reserve onto the network so as to respond to the load demand or to the fault (see para 0253; Stoupis).


  
/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 16, 2022